Case 1:16-cv-05955-PAE Document 114 Filed 01/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE: ALUMINUM WAREHOUSING

ANTITRUST LITIGATION MDL No. 2481
Master Docket No.
This Document Relates To: 13-md-2481 (PAE)

Reynolds Consumer Prods. LLC v. Glencore AG,
No. 16-cv-05955 (PAE)

 

 

ORDER FOR ADMISSION PRO HAC VICE

The motion of Julie M. Mallen for admission to practice pro hac vice in the above-
captioned action is granted.

Applicant has declared that she is a member in good standing of the bar of the State of
Illinois and that her contact information is as follows:

Julie M. Mallen

PALMERSHEIM & MATHEW LLP
401 N. Franklin Street, Suite 4S
Chicago, IL 60654

Tel: 312.705.3628

Fax: 312.878.2890
jmm@thepmlawfirm.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel
for Reynolds Consumer Products LLC and Southwire Company LLC in the above captioned

action;

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: January l. 2020 fe anh N 6 yy,

Honorable Paul A. Engefmayet
United States District Judge
